 Case 3:18-cv-00302-B-BN Document 27 Filed 10/26/20                      Page 1 of 2 PageID 164



                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

BRANDON DALE NELMS,                                §
TDCJ No. 1837917,                                  §
                                                   §
                Petitioner,                        §
                                                   §
V.                                                 §            No. 3:18-cv-302-B
                                                   §
DIRECTOR, TDCJ-CID,                                §
                                                   §
                Respondent.                        §

     ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
             OF THE UNITED STATES MAGISTRATE JUDGE AND
                DENYING CERTIFICATE OF APPEALABILITY

        The United States Magistrate Judge made findings, conclusions, and a recommendation in

this case. No objections were filed. The District Court reviewed the proposed findings, conclusions,

and recommendation for plain error. Finding none, the Court ACCEPTS the Findings, Conclusions,

and Recommendation of the United States Magistrate Judge.

        Further, considering the record in this case and pursuant to Federal Rule of Appellate

Procedure 22(b), Rule 11(a) of the Rules Governing §§ 2254 and 2255 proceedings, and 28 U.S.C.

§ 2253(c), the Court DENIES a certificate of appealability. The Court adopts and incorporates by

reference the magistrate judge’s findings, conclusions, and recommendation filed in this case in

support of its finding that the Petitioner has failed to show (1) that reasonable jurists would find this

Court’s “assessment of the constitutional claims debatable or wrong,” or (2) that reasonable jurists

would find “it debatable whether the petition states a valid claim of the denial of a constitutional

right” and “debatable whether [this Court] was correct in its procedural ruling.” Slack v. McDaniel,


                                                   -1-
 Case 3:18-cv-00302-B-BN Document 27 Filed 10/26/20                            Page 2 of 2 PageID 165



529 U.S. 473, 484 (2000).1

        But, if Petitioner does file a notice of appeal, he must either pay the appellate filing fee of

$505.00 or move for leave to proceed in forma pauperis on appeal.

        SO ORDERED.

        DATED: October 26, 2020.



                                                    _________________________________
                                                    JANE J. BOYLE
                                                    UNITED STATES DISTRICT JUDGE




  1
    Rule 11 of the Rules Governing §§ 2254 and 2255 Cases, as amended effective on December 1, 2009,
reads as follows:

         (a) Certificate of Appealability. The district court must issue or deny a certificate of appealability
when it enters a final order adverse to the applicant. Before entering the final order, the court may direct the
parties to submit arguments on whether a certificate should issue. If the court issues a certificate, the court
must state the specific issue or issues that satisfy the showing required by 28 U.S.C. § 2253(c)(2). If the court
denies a certificate, the parties may not appeal the denial but may seek a certificate from the court of appeals
under Federal Rule of Appellate Procedure 22. A motion to reconsider a denial does not extend the time to
appeal.

        (b) Time to Appeal. Federal Rule of Appellate Procedure 4(a) governs the time to appeal an order
entered under these rules. A timely notice of appeal must be filed even if the district court issues a certificate
of appealability.


                                                       -2-
